Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 19, 2019

The Court of Appeals hereby passes the following order:

A20A0694. MANUAL ANTHONY ORNELAS v. VANCE LAUGHLIN et al.

      Manual Anthony Ornelas appeals to this Court from the trial court’s denial of
his petition for writ of habeas corpus. Under our Constitution, the Supreme Court has
exclusive appellate jurisdiction over all cases involving habeas corpus. See Ga.
Const. 1983, Art. VI, Sec. VI, Par. III (4). Accordingly, we hereby TRANSFER this
case to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/19/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.